Citation Nr: 0207431	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  94-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for benign 
essential tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1992, with evidence of additional service from June 1984 to 
March 1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 1997 the Board denied entitlement to service 
connection for shin splints, bilateral pes planus, and 
chronic anemia, granted an increased (compensable) evaluation 
of 10 percent for chondromalacia of the right knee, and 
remanded the issue of entitlement to an increased 
(compensable) evaluation for benign essential tremors to the 
RO for further development.

In October 1998 the RO affirmed the previous denial of 
entitlement to an increased (compensable) evaluation for 
benign essential tremors.

In January 1999 the Board denied entitlement to an increased 
(compensable) evaluation for benign essential tremors to the 
RO.  

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (CAVC).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, which, among other things, 
heightened VA's duty to assist the veteran.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In Holliday v. Principi, 14 Vet. App. 280 (2001), the CAVC 
concluded that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, but that the CAVC 
cannot determine in the first instance the specific 
applicability of the VCAA to a particular case.  14 Vet App. 
at 290.

In September 2001, the Secretary filed a motion for remand 
and to stay proceedings.  In its motion, the party requested 
that the CAVC vacate and remand the previous denial for 
further proceedings to consider the provisions VCAA as 
interpreted by the CAVC's decision in Holliday. 

On November 20, 2001 the CAVC vacated and remanded the above-
listed issue for readjudication.  Pursuant to the CAVC's 
remand, this case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's benign essential tremors are not productive 
of incomplete paralysis of the hand.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for benign 
essential tremors have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.31, 4.123, 
4.124, 4.124a, Diagnostic Codes 8512, 8612 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that on occasion the veteran 
was treated for bilateral hand tremor.

At a personal hearing before a hearing officer in May 1995, 
the veteran testified that she first started getting shaky in 
1986 and was diagnosed with benign tremors.  She indicated 
the condition affects her writing and her ability to hold 
things.  She stated that her head, hands, and arms shake and 
that her feet shake a little bit at times.  See May 1995 
hearing transcript.

On VA miscellaneous neurological disorders examination in 
June 1995, the objective findings were completely normal, and 
there was normal strength in all extremities.  The sensory 
examination was completely normal.  The diagnosis was benign 
essential tremor without evidence of Parkinson's disease or 
Friedreich's ataxia.

In a January 1996 hearing officer's decision, service 
connection was granted for benign essential tremors, 
evaluated as noncompensably disabling.

In July 1996, the veteran canceled a Travel Board hearing, 
which was scheduled for July 11, 1996.  

On VA miscellaneous neurological disorders examination in 
September 1998, the veteran reported that she had been tried 
on several occasions on Propranolol, but that it gave her 
undesirable side effects.  Thus, she was on no medication for 
tremors.  She indicated that the tremor involves her hands 
and to some extent comes and goes.  Additionally, she had 
complaints that consist of the tremor being much worse with 
physical and emotional stress, weakness of muscles after 
physical exertion, problems with coordination, complaints of 
being fumble-fingered especially after physical exertion and 
more recently problems with frequent urination and a queasy 
stomach at times.

On examination, the appellant was alert, oriented, 
cooperative and intelligent. Mentation appeared normal.  
Cranial nerves III through XII were intact.  There was no 
evidence of nystagmus.  Her motor examination did indeed 
reveal a fine rapid tremor of both outstretched hands that 
was present during action.  



It was typical of a mild essential tremor.  The tremor also 
involved her head from time to time and was quite typical but 
mild.  It did not involve her voice.  Her coordination was 
actually excellent except for the presence of the mild 
tremor.

Interestingly enough, the tremor barely affected the 
veteran's handwriting, which was different from most persons 
that have essential tremor.  However, by history small 
amounts of alcohol suppressed the tremor.  The reflexes were 
2+ throughout and there were no pathologic signs.  Gait, 
station and Romberg were all normal.  She could stand on 
either foot with no difficulty.  The sensory examination was 
unremarkable.  

The examiner noted that there was a mild essential tremor in 
all likelihood, although there were some minor atypicalities 
such as the fact that it did not affect her handwriting as 
severely as it did in some people.  There was no evidence of 
other or progressive neurologic deficit at that time.


Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When an unlisted condition is encountered, it will be rated 
as a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

Applicable regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. See nerve involved for diagnostic code 
number and rating.



The veteran's benign essential tremor is rated as neuritis of 
the lower radicular group, which includes the intrinsic 
muscles of the hand as well as the flexors of the wrist and 
fingers.  See 38 C.F.R. § 4.124a, Diagnostic Code 8612.  
Neuritis is rated as for incomplete paralysis of the lower 
radical nerve group of either extremity under diagnostic code 
8512.  Mild incomplete paralysis warrants a 20 percent 
evaluation.  Moderate incomplete paralysis of the lower 
radical nerve group of the major extremity warrants a 40 
percent evaluation.  Complete paralysis of the lower radical 
nerve group of the major extremity, with all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers, paralyzed (substantial loss of use of 
hand) warrants a 70 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8512.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
46,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In this case, the veteran stated in September 1998 that she 
has never received any VA or non VA medical treatment for her 
essential tremor.  She stated that all records of medical 
treatment for this disorder came from her service medical 
records.  This statement is confirmed by a review of her 
original claim for service connection filed in December 1992 
and her May 1995 hearing testimony that only cited treatment 
in service for this disorder.  Therefore there is no need to 
obtain medical records.  

The veteran has been notified of her procedural and appellate 
rights.  The RO has provided her with notice of the laws and 
regulations pertaining to an increased evaluation. The 
January 1996 Hearing Officer's decision granted service 
connection for essential tremor and notified the veteran why 
it was assigning a noncompensable evaluation.  A July 1997 
letter requested she identify all sources of treatment for 
benign essential tremor.  Thus she has been afforded the 
opportunity to present information and arguments in favor of 
her claim, see Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).  The October 1998 supplemental statement of the case 
further provided the veteran with specific citations to the 
laws and regulations pertaining to her claim.  It notified 
her of her appellate rights and provided a discussion of why 
an increased evaluation for her tremor disorder had not been 
established thus far.  

The RO provided the veteran with a thorough VA neurological 
examination in September 1998 to assess the severity of her 
tremor condition, pursuant to the Board's July 1997 remand.  
The results of this examination have since been associated 
with the claims file and adequately present the current level 
of disability in compliance with the directives of the 
Board's remand, such that reexamination is not required.  
Stegall v. West, 11 Vet. App. 268 (1998); Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 
400 (1997); VAOPGCPREC 11-95.

As noted earlier, a hearing before a travel Member of the 
Board was scheduled, but the veteran withdrew her request for 
a hearing.  38 C.F.R. § 20.702(e).



In sum, the Board has evaluated the veteran's claim in light 
of the duty to assist and notice provisions of the VCAA and 
finds that all relevant provisions have been met considering 
the facts of this case, as set forth. The Board finds that 
duty to assist in the collection of evidence has been 
completed as defined in the new regulations, and no 
additional notification from VA prior to adjudication is 
necessary.

The Board also finds that the veteran is not prejudiced by 
its consideration of her claim pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to him under this new law.  On 
remand, the Board has been afforded the opportunity to 
reapply the VCAA pursuant to the new implementing regulations 
and the CAVC's recent interpretation of the law.

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions. A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Initial Compensable Evaluation

In this case, the medical evidence does not include any 
finding of incomplete paralysis of the hands.  The Board 
notes that the objective findings of the latest VA 
examination were essentially normal.  The veteran has 
acknowledged that she has not had any medical treatment for 
this disorder since her discharge from active duty. The 
provisions of 38 C.F.R. § 4.31 provide that when a minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  Therefore, the veteran's service-connected benign 
essential tremors remain noncompensable under the criteria of 
38 C.F.R. § 4.31 and Diagnostic Code 8512.

Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
consider all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, the CAVC clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In the veteran's case 
at hand, the Board notes that the RO provided and discussed 
the criteria for assignment of an extraschedular evaluation, 
but did not grant entitlement to a compensable evaluation on 
this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's benign 
essential tremors have not rendered her disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding referral of her case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased (compensable) evaluation for benign essential 
tremors with application of all pertinent governing criteria. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.31, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8612.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased (compensable) 
rating, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107.

In view of the fact that the Board has denied entitlement to 
an initial compensable evaluation for the benign essential 
tremor disability, the Board need not address the propriety 
of assigning "staged ratings".  See Fenderson, supra.


ORDER

Entitlement to an initial compensable evaluation for benign 
essential tremors is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

